Citation Nr: 1040129	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals, status 
parotidectomy to include facial nerve VII damage, and if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for residuals 
status post parotidectomy to include facial nerve VII damage is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for 
residuals status post parotidectomy to include facial nerve VII 
damage in a rating decision issued in September 1991.  The denial 
was confirmed and continued in a rating decision dated February 
2003.

2. The Board denied the Veteran's claim to reopen the claim for 
service connection in November 2005; the Veteran was notified of 
that decision.

3. The evidence received since November 2005 is neither 
cumulative nor redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying the Veteran's 
petition to reopen his claim of service connection for residuals 
status post parotidectomy with facial nerved VII damage is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2010).

2. As evidence received since the November 2005 Board decision is 
new and material, the criteria for reopening the claim of service 
connection for residuals status post parotidectomy with facial 
nerved VII damage are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board finds 
that all notification and development action needed to render a 
fair decision on the issue on appeal has been accomplished.



New & Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence which must be considered in 
determining whether there is a basis for reopening the claim is 
that evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Spalding v. Brown, 10 Vet. App. 6 (1996).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).




Analysis

By a decision dated September 1991, the RO denied service 
connection for a facial tumor.  The Veteran did not appeal but in 
December 2002, the Veteran submitted a claim to reopen a claim 
for service connection, status post parotidectomy with residuals 
(claimed as scarring, headaches, sweating on the left side of the 
face, loss of muscle on the left side of the face, chronic eye 
irritation, left side of the mouth unable to move, and drooling).  
By a decision dated February 2003, the RO denied the claim on the 
basis that there was no chronic or permanent disability shown in 
service, nor current evidence of claimed residuals linked to the 
condition.  The Veteran appealed and in November 2005, the Board 
also denied the Veteran's claim to reopen his claim for service 
connection for residuals, status post parotidectomy.  The claim 
was denied on the bases that the evidence submitted since the 
1991 rating decision was cumulative of the evidence previously 
considered and did not raise a reasonable possibility of 
establishing that the Veteran's pre-existing status post 
parotidectomy with residuals was aggravated by his military 
service.  The November 2005 Board decision was a final decision.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the November 2005 final 
Board decision included the Veteran's service treatment records, 
private hospital treatment records prior to active service 
showing that the Veteran underwent a parotidectomy in 1968, and a 
transcript of a June 2005 travel board hearing.  

The Veteran's service treatment indicated that he underwent a 
parotidectomy in November 1978.  The hospitalization summary 
noted that the Veteran had prior parotidectomies at ages 6 and 
12, after which the seventh nerve was intact.  

Post service treatment records were silent to any treatment for 
residuals of a parotidectomy including facial nerve damage.  
However, at his June 2005 hearing, the Veteran testified that he 
had self-treated the residuals of the condition and had not gone 
to any professional or medical person about the condition.  He 
testified that he never had facial problems prior to the last 
parotidectomy during service.  He also reported symptoms 
including  sweating on the left side of his face, problems with 
motor functions on the left side of his face, headaches, eye 
irritation, and scarring.

In March 2008, the Veteran submitted a claim to reopen a claim 
for service connection for residuals status post parotidectomy 
with damage to facial nerve VII.  The evidence received since the 
November 2005 Board decision included statements from the 
Veteran, private treatment records, and a transcript of a hearing 
before the undersigned Veterans Law Judge.  

Private treatment records as well as letters from N.C.K., D.O., 
and R.R.H., D.O., indicated that the Veteran reported occasional 
pain from the tumor but otherwise minimal symptoms until his 1978 
surgery to remove the tumor.  Since that time, the Veteran 
reported complications including facial spasm, facial muscle 
weakness, drooling, and exacerbated pain.  The physicians noted 
that it appeared that the parotid glad surgery performed during 
the Veteran's military service aggravated his condition and 
resulted in the Veteran's current complications.  Additionally, 
N.C.K., D.O., stated that damage to the left facial nerve is a 
known complication of the parotid gland surgery.  

In a May 2010 hearing before the undersigned Acting Veterans Law 
Judge the Veteran testified that immediately after his last 
surgery he started experiencing symptoms of facial damage, 
including eye twitches, lack of motion in the left side of his 
face, and pain.  He further stated that he didn't seek treatment 
during his military service because he was a noncommissioned 
officer (NCO) and wanted to avoid the stigma associated with 
constantly going to the dispensary.   

The newly submitted evidence includes opinions from N.C.K., D.O., 
and R.R.H., D.O., which indicate that the Veteran's in-service 
parotidectomy may have aggravated the Veteran's pre-existing 
condition.  These records were not available to the Board prior 
to the November 2005 decision and bear directly and substantially 
upon the issue for consideration, as the opinions indicate a 
possibility that the Veteran's current residuals indicate that 
his disorder was aggravated beyond the normal progression of the 
disease.  Accordingly, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for residuals status post parotidectomy with 
facial nerve VII damage, and the claim is reopened.  To this 
extent only, the appeal is granted.

As noted below, additional evidentiary development is needed on 
remand before a final Board decision can be issued in this case.


ORDER

New and material evidence having been received, the claim for 
service connection for residuals status post parotidectomy with 
facial nerve VII damage is reopened; to that extent only, the 
appeal is granted.


REMAND

The Veteran contends his pre-existing parotid tumor condition was 
aggravated by his active service.  Particularly, the Veteran 
contends that the parotidectomy that he underwent during service 
caused his current symptoms including drooling, left facial 
weakness, and left uncontrolled facial weakness.

Service treatment records show that the Veteran underwent 
parotidectomies at the ages of 6 and 12, with minimal residuals.  
In 1978, the Veteran had a recurrence of a parotid tumor in the 
left facial area and underwent a parotidectomy to remove the 
tumor.  Post service treatment records indicate symptoms of 
facial weakness, uncontrolled facial spasm, drooling, weak eye 
closure, and isolated paresis of the temporal branch of the left 
facial nerve.  Post service treatment records as well as letters 
from two of the Veteran's treating physicians indicated that it 
appeared that the Veteran's current symptoms were the result of 
an aggravation of his parotid tumor disorder during active 
service.  

Additionally, during his May 2010 hearing before the undersigned 
Veterans law judge, the Veteran testified that immediately after 
his last surgery he started experiencing symptoms of facial 
damage, including eye twitches, lack of motion in the left side 
of his face, and pain.  He further stated that he didn't seek 
treatment during his military service because he was an NCO and 
wanted to avoid the stigma associated with constantly going to 
the dispensary.   

An examination or opinion is necessary to make a decision on a 
claim if the evidence of record contains competent evidence that 
the claimant has a current disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
active military history, but does not contain sufficient medical 
evidence to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4); See Charles v. 
Principi, 16 Vet. App. 370 (2002) (where there is competent 
evidence of a current disability and evidence indicating an 
association between the disability and active service, there must 
be competent evidence addressing whether a nexus exists).  The 
Veteran's service treatment records show that the Veteran 
underwent a parotidectomy during his active service.  Post 
service treatment records and a hearing transcript indicate that 
the Veteran complained of significant facial symptoms since the 
in-service parotidectomy.  However, it is unclear whether the 
Veteran's parotid tumor condition, treated with a parotidectomy 
during service was aggravated beyond the natural progression of 
the disease due to his active service.  Thus, the Board is unable 
to adjudicate the claim based on the evidence of record.  
Therefore, an examination should be obtained to resolve these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records, including any VA or private 
treatment records.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran of its inability to obtain the 
evidence and request that the Veteran 
submit such evidence. 

2.	After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of the current 
residuals status post parotidectomy with 
damage to the facial nerve VII.  The 
claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such 
results must be included in the 
examination report.  

The examiner should note that the 
Veteran's parotid tumor condition was 
diagnosed prior to entering active 
service, and that during active service, 
the Veteran had a recurrence of the 
tumor.  He should examine the record and 
give an opinion as to whether the 
Veteran's parotid tumor condition 
underwent a permanent increase in 
severity during service.  If so, the 
examiner should opine as to whether such 
increase in severity was clearly and 
unmistakably the result of the natural 
progression of the disability.  

A complete rationale for all opinions 
expressed must be provided.

3.	After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to 	the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board as indicated.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


